Filed 1/26/16 P. v. Deshazo CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                     DIVISION ONE

                                             STATE OF CALIFORNIA

THE PEOPLE,                                                         D069080

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. RIC520868)

MICHAEL WILLIAM DESHAZO,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Riverside County, Michael B.

Donner, Judge. Affirmed.

         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and Lise S. Jacobson,

Deputy Attorneys General, for Plaintiff and Respondent.

         Michael William Deshazo appeals an order committing him to the Department of

State Hospitals for an indeterminate term for treatment as a sexually violent predator (SVP)

under the Sexually Violent Predator Act (Welf. & Inst. Code, § 6600 et seq. (the Act); all
statutory references are to the Welf. & Inst. Code). Deshazo contends the trial court

prejudicially erred in precluding defense counsel from cross-examining the People's expert

about another expert's opinion. He also asserts his indeterminate commitment under the Act

violates equal protection. We reject his contentions and affirm the order.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Forensic psychologist Dale Arnold evaluated Deshazo in February 2014. Dr. Arnold

testified that the first criterion for an SVP finding is the conviction for a sexually violent

offense. He concluded that Deshazo's 1988 conviction for forcible lewd act on a child

satisfied this criterion because the crime involved the use of force and because the victim

was under the age of 14.

       The second criterion is whether the inmate suffers from a mental disorder that

predisposes the inmate to committing criminal sexual acts. Dr. Arnold diagnosed

Deshazo as having a pedophilic disorder. That disorder is defined as a period of six or

more months where the person has recurrent fantasies, urges or behaviors involving

sexual contact with a prepubescent child, listed as somebody who is generally age 13 or

younger. The person must be at least age 16 and more than five years older than the

child. The person must also act upon that urge or fantasy of having sexual contact with

children.

       Dr. Arnold testified that in 1982, when Deshazo was 16 years old, he pulled down

the pants of a seven-year-old boy who was spending the night at his family's home and

tried to sodomize the boy. In 1988, Deshazo pleaded guilty to the misdemeanor

molesting of a seven-year-old girl. That same year, Deshazo molested 10-year-old


                                               2
Stephanie. While Deshazo dated Stephanie's mother he molested Stephanie over a period

of about three months. Dr. Arnold testified that Deshazo's molestation of Stephanie

within weeks of his misdemeanor child molestation conviction showed the "high

intensity" of Deshazo's sexual urge to contact children.

       In 1992, after being on parole for a few months for his conviction for the forcible

lewd act upon Stephanie, Deshazo violated parole by cohabitating with a woman who had

a nine-year-old daughter. After being paroled again in 1994, Deshazo twice violated the

terms of his parole within a few months by again having contact with minors. In one

instance, he was found in bed with a young boy who was crying. In 1995 he was paroled

and violated parole a few months later by failing to provide his address to his parole

officer. When the authorities found Deshazo, he possessed illegal drugs and received a

three-year prison sentence.

       When paroled in 1998, he violated the terms of his parole within a few months by

possessing a box of toys that authorities found at the home of a woman whom Deshazo

had been dating. The woman had a prepubescent child. When paroled in 2000, Deshazo

started dating a woman with children under the age of 10. He was returned to custody for

this violation and paroled again in 2001. He violated parole within a few months by

having contact with his own under-aged son at a gas station and by possessing toys or

games at his residence. Deshazo returned to custody and was released in October 2002.

       In December 2002, Deshazo provided alcohol to his 15-year-old daughter and her

19-year-old friend. While watching a movie he unzipped his daughter's sweatshirt and

grabbed her breasts. When his daughter went to the restroom and returned, Deshazo was


                                             3
having sex with the 19-year-old friend. Deshazo was arrested for a sex crime upon his

daughter.

       The third criteria is whether Deshazo is likely to reoffend if released to the

community. Because one of the most predictive factors of recidivism is sexual deviance,

Dr. Arnold explained it is important for sexual deviants to admit their deviance so that

they can be aware of and learn to manage the risks. Accordingly, Dr. Arnold discussed

Deshazo's prior sex offenses with him and compared Deshazo's current explanation with

prior statements. Dr. Arnold opined that, without continued in-custody treatment,

Deshazo was likely to commit a sexually violent predatory criminal act because of his

diagnosed mental disorder.

       A jury found Deshazo to be an SVP with a diagnosed mental disorder who was a

danger to others and likely to engage in sexually violent predatory criminal behavior.

The trial court ordered Deshazo committed for an indeterminate term. Deshazo timely

appealed.

                                        DISCUSSION

                                 I. General Legal Principles

       The Act provides for indefinite involuntary civil commitment of persons who meet

specified criteria following the completion of their prison terms. (People v. McKee

(2010) 47 Cal. 4th 1172, 1186-1187 (McKee I).) Section 6600, subdivision (a)(1), defines

a sexually violent predator as "a person who has been convicted of a sexually violent

offense against one or more victims and who has a diagnosed mental disorder that makes

the person a danger to the health and safety of others in that it is likely that he or she will


                                               4
engage in sexually violent criminal behavior." To establish a person is an SVP, the

government must prove the following: (1) the offender has been convicted of a qualifying

sexually violent offense against at least two victims; (2) the offender has a diagnosed

mental disorder; (3) the disorder makes it likely the offender would engage in sexually

violent conduct if released; and (4) this sexually violent conduct will be predatory in

nature. (Cooley v. Superior Court (2002) 29 Cal. 4th 228, 246 & fn. 9.) The government

must establish these elements beyond a reasonable doubt and the jury must unanimously

agree before finding the defendant is an SVP. (Reilly v. Superior Court (2013) 57 Cal. 4th
641, 648.)

                          II. Cross-Examination of Expert Witness

A. Background Facts

       Dr. Arnold opined that Deshazo suffered from pedophilic disorder. During cross-

examination, defense counsel established that Dr. Arnold had seen that a 2004 mentally

disordered offender (MDO) evaluation by Dr. Terrini (2004 MDO evaluation) pertaining to

Deshazo had been referenced in Dr. Updegrove's report. Although Dr. Arnold reviewed Dr.

Updegrove's report, he had not seen the actual 2004 MDO evaluation. Defense counsel then

established that he asked Dr. Arnold to look at the 2004 MDO evaluation that morning and

Dr. Arnold had done so.

       Dr. Arnold testified that one of the criteria Dr. Terrini considered in the 2004 MDO

evaluation was whether Deshazo had a severe mental disorder in December 2004. Defense

counsel asked Dr. Arnold, "And [Dr. Terrini] found he did not?" After the court overruled

the prosecutor's relevance and hearsay objections, Dr. Arnold responded that Dr. Terrini


                                             5
made that finding based on an inadequate database. Dr. Arnold explained that Dr. Terrini

did not have information about Deshazo's 1982 juvenile adjudication or his 1988

misdemeanor child abuse conviction. Dr. Arnold acknowledged Dr. Terrini had information

about Deshazo's 1988 forcible lewd act, the 2002 crime involving Deshazo's daughter and

the parole violations, including the five contacts with children.

       Defense counsel asked Dr. Arnold whether Dr. Terrini opined that Deshazo was not a

pedophile as of December of 2004. The prosecutor objected based on relevance, and the

court considered the objection outside the jury's presence. Defense counsel argued he could

cross-examine Dr. Arnold on Dr. Terrini's 2004 MDO evaluation because Dr. Arnold relied

on Dr. Updegrove's report, which incorporated Dr. Terrini's report. Defense counsel

clarified that he wanted to elicit from Dr. Arnold that Dr. Terrini had found Deshazo was not

a pedophile. The court explained that the defense was offering Dr. Terrini's opinion for the

truth of the matter asserted and that Dr. Terrini's opinion was inadmissible. The court

ultimately instructed the jury to disregard Dr. Arnold's testimony reporting that Dr. Terrini

found that Deshazo did not meet the criteria in December 2004 of a severe mental disorder

and was not a pedophile.

B. Analysis

       " 'Hearsay evidence' is evidence of a statement that was made other than by a witness

while testifying at the hearing and that is offered to prove the truth of the matter stated.

[¶] . . . Except as provided by law, hearsay evidence is inadmissible." (Evid. Code, § 1200,

subds. (a), (b).) On direct examination, experts may testify regarding the matters on which

they relied in forming their opinion, but they may not testify as to the details of such matters


                                              6
if they are otherwise inadmissible. (People v. Coleman (1985) 38 Cal. 3d 69, 92 (Coleman).)

"The rule rests on the rationale that while an expert may give reasons on direct examination

for his opinions, including the matters he considered in forming them, he may not under the

guise of reasons bring before the jury incompetent hearsay evidence." (Ibid.)

       During cross-examination, however, parties have wide latitude to test the expert's

credibility. (Coleman, supra, 38 Cal.3d at p. 92.) Additionally, expert witnesses may be

questioned during cross-examination regarding the basis of their opinion. (Evid. Code,

§ 721, subd. (a).) Thus, if an expert relied in part upon the opinions of others, the expert may

be cross-examined as to the content of those opinions. (Mosesian v. Pennwalt Corp. (1987)

191 Cal. App. 3d 851, 864.) A trial court's ruling regarding the admissibility of hearsay is

reviewed for abuse of discretion. (People v. Valdez (1997) 58 Cal. App. 4th 494, 511.)

       Deshazo contends the trial court erred in precluding defense counsel from cross-

examining Dr. Arnold about the contents of the 2004 MDO evaluation done by Dr. Terrini

because Dr. Arnold relied on Dr. Terrini's 2004 MDO evaluation in forming his opinion. We

disagree because Dr. Arnold did not rely on Dr. Terrini's 2004 MDO evaluation in forming

his opinion.

       Dr. Arnold testified that he knew of Dr. Terrini's 2004 MDO evaluation because

Dr. Updegrove referenced it in his report, but he had not seen the actual 2004 MDO

evaluation. Thus, Dr. Arnold could not have relied on Dr. Terrini's 2004 MDO evaluation in

forming his opinion. Dr. Arnold did not look at the 2004 MDO evaluation until defense

counsel asked him to do so on the morning of Dr. Arnold's testimony. Accordingly, the trial

court did not err in striking Dr. Arnold's testimony that Dr. Terrini had concluded in


                                             7
December 2004 that Deshazo was not a pedophile. The trial court properly limited Dr.

Arnold's cross-examination to the facts ascertained by Dr. Terrini.

                         III. Constitutional Right to Equal Protection

       The trial court ordered Deshazo committed for an indeterminate term under

sections 6600-6604. Deshazo contends his commitment violates the state and federal

Equal Protection clause as he has a more difficult burden to regain freedom than similarly

situated persons committed under other civil commitment schemes and no sufficient

justification has been presented for the disparate treatment. He urges that we not follow

the decision in People v. McKee (2012) 207 Cal. App. 4th 1325 (McKee II) finding that the

Act does not violate a committed person's constitutional right to equal protection.

Deshazo acknowledges that several appellate court decisions issued subsequent to McKee

II have rejected his equal protection argument. (People v. McDonald (2013) 214
Cal. App. 4th 1367, 1377-1382 (McDonald), People v. Landau (2013) 214 Cal. App. 4th 1,

45-48 (Landau), People v. McCloud (2013) 213 Cal. App. 4th 1076, 1085-1086

(McCloud); People v. McKnight (2012) 212 Cal. App. 4th 860, 862-864 (McKnight).)

Nonetheless, he makes the argument to preserve his equal protection claim for federal

review.

       We agree with the reasoning in McKee II and with our colleagues in McDonald,

Landau, McCloud and McKnight that McKee II is correct. We also note that the Supreme

Court's denial of review in McKee II supports our conclusion to follow the McKee II

holding. (Di Genova v. State Board of Education (1962) 57 Cal. 2d 167, 178 [denial of a

petition for review is not "without significance"].)


                                              8
                                  DISPOSITION

      The order of commitment is affirmed.

                                                McINTYRE, J.

WE CONCUR:


NARES, Acting P. J.


AARON, J.




                                         9